Holmes, J.
The testimony offered by the defendant Ryther, that the words “ window frames,” as used by builders and carpenters, signify a part distinct from the sashes, only showed that to that extent builders and carpenters use English with accuracy. When however the expression is “ window frames set with glass,” it necessarily embraces the sashes in which the glass is set imme*229diately, and we think, as matter of construction, even apart from the evidence, also embraces the frames. The word “ frames ” cannot be neglected simply because other words show that the contents of the frames are included. The technical meaning of the well known word is not overridden by the abbreviation in the mode of statement, which, taken literally, might signify that the frames referred to were the structures in immediate contact with the glass. We believe that frames as well as sashes are a well known article of merchandise, and according to the testimony of McNutt, which probably would not be controverted, they constitute a large part of the value of the completed window.
The question as to whether there was evidence of fraud may or may not be material at another trial. The mere statement that “ they were billed to me at three hundred and ninety-four dollars and fifty cents,” does not go beyond the limits allowed to vendors by what long has been understood to be the law of this Commonwealth. Hemmer v. Cooper, 8 Allen, 334. Manning v. Albee, 11 Allen, 520, 522. If the evidence should show that the inquiries for the bill informed Way that his statement was interpreted as affirming that the contents of the writing were in accordance with the statements in his letter, that Way’s statement that he could not find the bill (which was produced at the trial) was false, and that Way purposely kept the bill out of the defendant’s hands in order to prevent his discovering the truth, the case would present a different aspect. See Cooper v. Lovering, 106 Mass. 77, 79. The letter under such circumstances, adhered to without correction, becomes a more deliberate affirmation, and gains in its power to deceive. We have no disposition to extend the decisions in favor of vendors’ representations beyond the limits to which they have gone. See Roberts v. French, 153 Mass. 60, 63.

Exceptions sustained.